Exhibit 10.2(c)

Name:

Total No. of Units:

CRYOLIFE, INC.

EQUITY AND CASH INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the CryoLife, Inc. Equity
and Cash Incentive Plan (the “Plan’) will have the same defined meanings in this
Restricted Stock Award Agreement, including the Notice of Restricted Stock Grant
(the “Notice of Grant”) and the Terms and Conditions of Restricted Stock Award,
attached hereto as Exhibit A, together the (“Award Agreement”).

NOTICE OF RESTRICTED STOCK AWARD GRANT

The undersigned Participant has been granted a Restricted Stock Award, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

Grant Date:

Total Number of Shares of Stock Award:

Vesting Schedule:

 

Restricted Stock Units

  

Vest Date

 

  

 

 

  

 

 

  

 

By Participant’s electronic acceptance and the electronic signature of the
CryoLife, Inc (the “Company”) representative below, Participant and the Company
agree that this Award is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including exhibits hereto, all of which
are made a part of this document. Should the Plan and this Award Agreement
conflict, the Plan governs. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the Company
upon any questions relating to the Plan and Award Agreement. Participant further
agrees to notify the Company upon any change in the residence address indicated
below.



--------------------------------------------------------------------------------

After reviewing the documents noted above, please accept this Stock Award online
where indicated on ETrade.com and retain a copy for your files. Please note that
your electronic acceptance of this Restricted Stock Award is required. The
Restricted Stock Award will be cancelled if not accepted within 30 days of the
Grant Date noted above.

GRANTED BY:

CRYOLIFE, INC.

//James P. Mackin//

President and CEO

GRANTED TO:

 

 

 

 

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1. Effect of Termination of Service. Participant must be an employee of the
Company, CryoLife, Inc., or another eligible employer approved by the Company’s
Compensation Committee (the “Committee”) of its Board of Directors (each, an
“Eligible Employer”) on the applicable vesting date to be entitled to the
vesting of the Award on such date. If Participant ceases to be an employee of an
Eligible Employer for any reason (including, without limitation, by reason of
death, disability, or retirement), then the portion of the Award that has not
vested as of the date of termination of service shall automatically be forfeited
and cancelled as of the date of such termination of service, unless the
Committee waives this employment requirement or accelerates the vesting as
permitted by the Plan.

2. Book Entry. Shares of Common Stock (the “Shares”) to be issued pursuant to
the Award shall be issued in restricted book entry form in Participant’s name
and shall be held by the Company’s transfer agent until the Award is vested or
forfeited as provided herein. Upon vesting of the Award, the restrictions
described in the following section will be lifted and the Shares will be
transferred into Participant’s account unencumbered.

3. Rights with Respect to Award Prior to Vesting. Participant may not transfer
the Award or the Shares subject to the Award prior to vesting. Once this Award
vests, the restrictions described in the following section will be lifted and
the Shares will be transferred into Participant’s account unencumbered. Prior to
vesting, Participant is entitled to all other rights as a shareholder with
respect to the Shares underlying the Award, including the right to vote such
Shares and to receive dividends and other distributions, if any, payable with
respect to such Shares after the Grant Date.

4. Withholding. Notwithstanding any contrary provision of this Award Agreement,
whenever the Company proposes, or is required, to distribute Shares to
Participant or pay Participant dividends with respect to the unvested portion of
the Award, the Company may either: (a) require Participant to pay to the Company
an amount sufficient to satisfy any local, state, federal and foreign income
tax, employment tax and insurance which the Committee determines should be
withheld (“Tax Related Items”) prior to the delivery of any payment or
distribution of Stock owing to Participant pursuant to the Award; or, in its
discretion, (b) reduce the number of Shares to be delivered to Participant by
that number of Shares of the Award sufficient to satisfy all or a portion of
such Tax Related Items, based on the Fair Market Value of the Shares subject to
the Award as determined under the Plan. If the obligation for Tax Related Items
is satisfied by withholding a number of Shares as described above, Participant
will be deemed to have been issued the full number of Shares subject to the
vested Award, notwithstanding that a number of Shares are withheld solely for
the purpose of paying the Tax Related Items due as a result of any aspect of the
Award.

 

-3-



--------------------------------------------------------------------------------

5. Notices. All notices delivered pursuant to this Award Agreement shall be in
writing and shall be (i) delivered by hand, (ii) mailed by United States
certified mail, return receipt requested, postage prepaid, (iii) sent by an
internationally recognized courier which maintains evidence of delivery and
receipt, or (iv) sent by email to corpsecretary@cryolife.com. All notices or
other communications shall be directed to the following addresses (or to such
other addresses as such parties may designate by notice to the other parties):

 

To the Company:      CryoLife, Inc.      1655 Roberts Blvd., NW      Kennesaw,
GA 30144      Attention: Corporate Secretary To Participant:      The address
set forth in the Notice of Grant.

6. Miscellaneous. Failure by Participant or the Company at any time or times to
require performance by the other of any provisions in the Award Agreement will
not affect the right to enforce those provisions. Any waiver by Participant or
the Company of any condition or of any breach of any term or provision in this
Award Agreement, whether by conduct or otherwise, in any one or more instances,
shall apply only to that instance and will not be deemed to waive conditions or
breaches in the future. If any court of competent jurisdiction holds that any
term or provision of this Award Agreement is invalid or unenforceable, the
remaining terms and provisions will continue in full force and effect, and this
Award Agreement shall be deemed to be amended automatically to exclude the
offending provision. This Award Agreement may be executed in multiple copies and
each executed copy shall be an original of this Award Agreement. This Award
Agreement shall be subject to and governed by the laws of the State of Georgia.
No change or modification of this Award Agreement shall be valid unless it is in
writing and signed by the party against which enforcement is sought, except
where specifically provided to the contrary herein. This Award Agreement shall
be binding upon, and inure to the benefit of, the permitted successors, assigns,
heirs, executors and legal representatives of the parties hereto. The headings
of each section of this Award Agreement are for convenience only. This Award
Agreement, together with the Plan, contains the entire agreement of the parties
hereto, and no representation, inducement, promise, or agreement or other
similar understanding between the parties not embodied herein shall be of any
force or effect, and no party will be liable or bound in any manner for any
warranty, representation, or covenant except as specifically set forth herein or
in the Plan.

 

-4-